Citation Nr: 1526393	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  08-04 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left knee disorder, characterized as degenerative joint disease status post total left knee arthroplasty, to include as secondary to the Veteran's service-connected right knee disorder.

2. Entitlement to service connection for a low back disorder, characterized as degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1956 to December 1959 and from May 1961 until October 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for a left knee disorder and denied a claim to reopen service connection for a low back disorder.

The Board denied the Veteran's claims in a decision dated in December 2013.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's January 2012 decision, and remanded the matters on appeal to the Board for action in compliance with the Joint Motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2014 Joint Motion, the parties agreed that the Board's decision relied on an inadequate medical opinion.  The Joint Motion indicated that the October 2012 VA examination report was based upon an inaccurate factual premise as the examiner did not consider the Veteran's statements regarding his limp and altered gait since service.  As noted in the examiner's review of the claims file, the medical evidence also demonstrates that the Veteran had an altered gait in November 1996, June 1998, December 2006, and June 2007.  

In order to afford the Veteran with every possible consideration, an addendum opinion should be obtained addressing the nature and etiology of the Veteran's left knee disorder and low back disorder pursuant to the guidance provided in the Joint Motion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the examiner who provided the October 2012 addendum opinion, if available.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  The claims file and a copy of this remand should be available and reviewed by the examiner.  The examiner is asked to opine on the etiology of the Veteran's left knee and low back disorders.  Specifically, the examiner is asked:

a. Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disability was caused by his service-connected right hip and/or right knee disabilities?

b. Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's left knee disability was aggravated by his service-connected right hip and/or right knee disabilities?

c. Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability was caused by his service-connected right hip and/or right knee disabilities?

d. Is it as least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability was aggravated by his service-connected right hip and/or right knee disabilities?

Consideration MUST be given to the Veteran's lay history of experiencing an altered gait and limp since service discharge.  Additionally, the examiner should note the various service treatment records regarding the Veteran's "limp" in service and post-service treatment records indicating an altered gait, including in November 1996, June 1998, December 2006, and June 2007 (as identified in the October 2012 opinion).  Reference should be made to a November 2008 VA physical therapy note that discussed how the Veteran's right hip and knee condition were overloading the pelvis, lumbar spine, and left hip and knee.  The examiner must also discuss the April 2007 opinion from W.I. Choung, M.D.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. Then, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

